Appellant was indicted and convicted for possessing intoxicating liquor under the prohibition law prior to the amendment thereof by chapter 61, First and Second Called Session of the Thirty-seventh Legislature, page 233. By the provisions of the amendment the possession of intoxicating liquor is not an offense, unless so possessed for the purpose of sale. The amendment carried no saving clause as to pending cases, and the further prosecution of this case can not be maintained. (See No. 6510, Petit v. State, 90 Tex.Crim. Rep., decided November 23, 1921; No. 6493, Francis v. State, 90 Tex.Crim. Rep., decided December 7, 1921; No. 6571, Dossett v. State,90 Tex. Crim. 458; 6570, Williams v. State, 90 Tex. Crim. 455, the last two cases decided December 21, 1921.)
The judgment of the trial court is reversed and the prosecution ordered dismissed.
Reversed and dismissed.